EX PARTE SPENCER PARKER



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-109-CR

NO. 2-05-110-CR





EX PARTE SPENCER PARKER	



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On August 3, 2004, pursuant to a plea bargain, Appellant pled guilty to aggravated assault with a deadly weapon and aggravated assault on a public servant with a deadly weapon, and the trial court sentenced him to six years’ confinement for each offense, such sentences to run concurrently.  On March 9, 2005, the Texas Court of Criminal Appeals denied his postconviction applications for habeas corpus in these two cases.  On March 31, 2005, Appellant filed a notice of appeal in each case.  To the extent that he is appealing from his convictions and sentences, his notices of appeal were filed untimely.
(footnote: 2)  To the extent that he is appealing from the Court of Criminal Appeals’ denial of his applications for writ of habeas corpus, we do not have authority to review the Court of Criminal Appeals’ rulings.
(footnote: 3)  We sent a letter to Appellant requesting a response showing grounds for continuing the appeals, as it appeared we lacked jurisdiction.  We received no response.  Accordingly, we dismiss these cases for want of jurisdiction.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
47.2(b)



DELIVERED:  May 5, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(1).


3:See
 
Tex. Const.
 art. V, § 5.


4:See 
Tex. R. App. P.
 26.2(a)(1), 43.2(f).